DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" in claims 2, 12 and 16 is a relative term which renders the claim indefinite.  The term "substantially unchanged level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 16 recites the terms “providing” is not clear to the examiner and are you using to control the grid or something else.
Claims 1, 4, 9, 11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 4, 9, 11, 16 and 19 recites the limitations “release signal” is not clear to the examiner nor does the specification disclose the meaning of the terms.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel et al. USPGPUB 2017/0102434 (hereinafter “Wenzel”).


As to claim 1, Wenzel teaches a method for releasing a requested amount of power from a power facility to an associated power grid (paragraph 0039 “FIG. 11 is a graph illustrating a preemptive ramp rate control technique which can be used by the electrical energy storage system of FIGS. 8A-8B” and FIG. 11 and 12), the method comprising the following sequential steps: 1) providing a release signal as to (Figs. 11 and 12 show that the power output ramp rate (and thus the amount of output power) is predetermined over time, which means that the power output ramp rate signal can be interpreted as a "release signal"), 2) ramping up the power generation of the power facility  (Fig. 11, period between t4 and t6), and 3) releasing the requested amount of power to the associated power grid in accordance with the release signal (Figs. 11 and 12 show that the power output ramp rate (and thus the amount of output power) is predetermined over time, which means that the power output ramp rate signal can be interpreted as a "release signal"); wherein at least part of an excess power generated during ramping up is dissipated and/or stored in suitable power handling modules  (paragraph 0084 “signal statistics predictor 318 may use linear regression to predict a deterministic portion of the regulation signal and an AR model to predict a stochastic portion of the regulation signal”).

As to claims 2 and 12, Wenzel teaches wherein the power provided to the associated power grid is maintained at a substantially unchanged level while ramping up the power generation of the power facility (paragraph 0004-0005 “order to address the intermittency of PV output power, ramp rate control is often used to maintain the stability of the grid” and FIG. 10-12 and paragraph 01116-0138).
 
(FIG. 10 and paragraph 0209 “power output P is at a high value P.sub.high”).

As to claim 4, Wenzel teaches wherein the release signal provides an exact time as to when the requested amount of power is to be released (paragraph 0209-0210 “times t.sub.2 and t.sub.4, PV field 802 is completely in shadow.  At time t.sub.4, the shadow cast by the cloud begins to move off PV field 802, causing the power output of PV field 802 to suddenly increase” and FIG. 10).

As to claims 5, 13 and 17, Wenzel teaches wherein the suitable power handling modules comprise chopper resistors and/or batteries (paragraph 0207 “using variable resistors or other circuit elements) so that only a portion of the energy generated by PV field 802 is provided to energy grid 812.  This allows power inverter 804 to ramp up power output 816 gradually without exceeding the ramp rate.  The excess energy may be stored in battery 806”).

As to claim 9, Wenzel teaches wherein the release signal is provided by the operator of the associated power grid (paragraph 0005 “Ramp rate control is the process of offsetting PV ramp rates that fall outside of compliance limits determined by the electric power authority overseeing the grid” and FIG. 10, 11).


(Figs. 11 and 12 show that the power output ramp rate (and thus the amount of output power) is predetermined over time, which means that the power output ramp rate signal can be interpreted as a "release signal").



As to claim 11, is related to claim 1 with similar limitations also rejected by same rational.   


As to claim 14, is related to claim 6 and 7 with similar limitations also rejected by same rational.  

As to claim 16, is related to claims 1 and 2 with similar limitations also rejected by same rational.   

As to claim 18, is related to claim 6 and 7 with similar limitations also rejected by same rational.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. USPGPUB 2017/0102434 (hereinafter “Wenzel”) in view of Stahlkopf USPGPUB 2004/0207207 (hereinafter “Stahlkopf”).

As to claim 6, Wenzel teaches all the limitations of the base claims as outlined above.
 Wenzel does not explicitly teach wherein the power facility comprises a wind power plant comprising a plurality of wind turbine generators.
(paragraph 0024 “many wind power systems” and FIG. 1).
Wenzel and Stahlkopf are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Wenzel, and incorporating plurality of wind turbine generators, as taught by Stahlkopf.
One of ordinary skill in the art would have been motivated to maintain transmission system stability under these circumstances, compensation is conventionally provided by load-following of the unstable power source with larger capacities of more stable generation units, as suggested by Stahlkopf (paragraph 0005).

As to claims 7 and 18, Wenzel and Stahlkopf teaches all the limitations of the base claims as outlined above.
Stahlkopf further teaches wherein a number of the plurality of wind turbine generators each generates a portion of the requested amount of power to be released to the associated power grid (paragraph 001-0012 “monitoring the power output of the unstable power source and a transmission line data signal derived from monitoring the power transmission line, and which determines when electrical energy stored in the electrical energy storage is to be released to add to power output to the power transmission line to compensate for conditions of decreased power generation encountered by the unstable power source” and paragraph 0022).

As to claims 8 and 15, Wenzel and Stahlkopf teaches all the limitations of the base claims as outlined above.
Stahlkopf further teaches wherein a number of the plurality of wind turbine generators each comprises suitable power handling modules (paragraph 0022 and FIG. 1 “Control System employs system-modeling algorithms in a "look-ahead" function (described further below) to predict fluctuations in the expected power output of the wind farm to control the storage or release of power in or from the energy storage when power fluctuations are in a "narrow-band" of short duration changes”).



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. USPGPUB 2017/0102434 (hereinafter “Wenzel”) in view of Egedal et al. USPGPUB 20120261917  (hereinafter “Egedal”)


As to claims 10 and 20, Wenzel teaches all the limitations of the base claims as outlined above.

Egedal teaches wherein the requested amount of power, when released, is used to power selected loads during power restoration, such as during a black start procedure (paragraph 0076-0077 “FIG. 2, in the black start step shown in FIG. 4 all wind turbine devices will be using the same wind park control reference phase angle, ensuring a stable voltage.  In other words, all wind turbine devices are operating synchronously and emulate a single voltage generator” and paragraph 0083-0085 and 0006-0008).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.

ElBsat et al USPGPUB 2017/0104342 a frequency regulation and ramp rate control system includes a battery configured to store and discharge electric power, a battery power inverter configured to control an amount of the electric power in the battery, a photovoltaic power inverter configured to control an electric power output of a photovoltaic field, and a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZIAUL KARIM/Primary Examiner, Art Unit 2119